25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Carletta D. McQUAY, Plaintiff Appellant,v.INTERNAL REVENUE SERVICE;  Nicholas F. Brady, Secretary,Department of Treasury, Defendants Appellees.
No. 93-2414.
United States Court of Appeals, Fourth Circuit.
Submitted April 29, 1994.Decided May 19, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-92-2459-HAR)
Carletta D. McQuay, appellant pro se.
James G. Warwick, Office of the United States Attorney, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her action brought under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Secs. 2000e to 2000e-17 (West 1981 & Supp.1994).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McQuay v. Internal Revenue Service, No. CA-92-2459-HAR (D. Md. Sept. 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court dismissed Appellant's action pursuant to Fed.R.Civ.P. 12(b)(6).  Where, as in this case, the district court considered matters outside the pleadings, it should have treated the Rule 12(b)(6) motion as one for summary judgment.   See Gay v. Wall, 761 F.2d 175, 177 (4th Cir.1985).  Any error was harmless because the Appellant received the necessary notice pursuant to  Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975)